Citation Nr: 1628108	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  15-06 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service for a heart condition, to include as due to herbicide exposure.

2.  Entitlement to service connection for a right hip disorder claimed as avascular necrosis, to include as due to herbicide exposure and/or as secondary to peripheral neuropathy.  

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure.  


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right hip disorder and peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT
 
The Veteran was exposed to herbicides during service and he has been diagnosed as having ischemic heart disease.


CONCLUSION OF LAW
 
The criteria for service connection for ischemic heart disease as due to herbicide exposure have been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for a heart condition based on exposure to herbicides while serving on active duty at Ubon Royal Thai Air Force Base (RTAFB) from 1973 to 1974.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2015). 

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force Veterans who served on RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a Veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  This presumption is explicitly limited to the dates between February 28, 1961, and May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

After a thorough review of the record, the Board finds that the Veteran served at Ubon RTAFB from July 22, 1973 to May 31, 1974.  The Board further finds that based on creditable lay statements made by the Veteran, he was a member of a security squadron and his command was stationed near the perimeter of the Ubon RTAFB.  Therefore, the Board finds that because the Veteran was stationed at Ubon RTAFB within the statutory timeframe and his creditable statements show he was stationed near the perimeter of the base, the Veteran was exposed to Agent Orange.  
As the Board has found that the Veteran was exposed to herbicides, only half of the required criteria for service connection based on herbicide exposure are satisfied.  To grant service connection based on the herbicide presumption, the Board must also find that the Veteran's heart condition is included among those enumerated in 38 C.F.R. § 3.309(e).  

A November 22, 2013 echogram of the Veteran's heart revealed a dilated left ventricle with eccentric left ventricle hypertrophy and moderate to severe global left ventricle systolic dysfunction, a dilated right ventricle with reduced contractility, pulmonary veins with flow pattern consistent with elevated left atrial pressure, tricuspid aortic valve with abnormal leaflets and sever aortic regurgitation as described, mild to moderate mitral regurgitation due to annular dilatation, trace tricuspid and pulmonic regurgitation, and mild moderate atherosclerotic disease of aortic arch and descending aorta.  No pericardial effusion was noted.  In a June 2015echocardiography report, there were indications of an aortic valve replacement, congestive heart failure, and dilated cardiomyopathy.  

Ischemic heart disease is included among the diseases found to be associated with herbicide exposure set forth in section 3.309(e) of the regulations.  Under 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Thus, service connection for ischemic heart disease may be awarded on a presumptive basis to a Veteran exposed to herbicides during active service.  As the Veteran has been diagnosed as having ischemic heart disease, including atherosclerotic disease of aortic arch, and this is a condition enumerated under 38 C.F.R. § 3.309(e), service connection for ischemic heart disease is warranted on a presumptive basis.  

ORDER

Entitlement to service connection for ischemic heart disease as due to herbicide exposure is granted.

REMAND

While the Board sincerely regrets the delay, the Veteran's remaining claims must be remanded for further development to ensure that they are afforded every consideration. 

The Veteran reported bilateral lower extremity peripheral neuropathy.  In a January 16, 2013 statement, he stated that he was hospitalized for approximately three weeks in 1984 after all of the nerves on his left side were destroyed and that since then, he has only regained 70% feeling on that side.  He further noted that treatment for the left-side neuropathy condition lead to right-hip avascular necrosis.  Then in a May 6, 2013 statement, the Veteran again stated that due to severe nerve damage of his left side, he developed right hip arthritis after receiving injections of dexamethasone to reduce brain swelling.  

The Board cannot render a medical determination regarding the Veteran's bilateral lower extremity peripheral neuropathy, his right hip condition, and their relationship to his in-service herbicide exposure.  Id.  Therefore, a VA examination and opinion are required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's updated VA treatment records.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed neurological disorder of the bilateral lower extremities.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner. The examination report must reflect that such a review was undertaken.

All indicated tests and studies, including electromyography (EMG) and nerve conductions studies if indicated, should be performed and all clinical findings reported in detail.  

(a)  The examiner must identify all current neurological disorders of the Veteran's lower extremities found to be present.  

(b) Then, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed neurological disorder affecting the Veteran's lower extremities had its clinical onset during active service or is related to any incident of service, to include herbicide exposure.  

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed right hip disorder.   The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner. The examination report must reflect that such a review was undertaken.

All indicated tests and studies, including x-rays if indicated, should be performed and all clinical findings reported in detail.  

(a)  The examiner must identify all current right hip disorders found to be present.  

(b) Then, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed right hip disorder had its clinical onset during active service or is related to any incident of service, to include herbicide exposure.  

(c) The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed right hip disorder, including any avascular necrosis, was either (i) caused by, or (ii) permanently worsened (aggravated) by any neurological disorder of the Veteran's lower extremities including as a result of treatment and/or medication taken therefor. 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and complete in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the providing examiner(s) for corrective action.  

5.  Finally, after completing the requested actions, and any additional notifications or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



